           Case 1:19-cv-01441-AWI-SAB Document 15 Filed 06/04/20 Page 1 of 1


 1

 2                               UNITED STATES DISTRICT COURT
 3                             EASTERN DISTRICT OF CALIFORNIA
 4

 5   JAMES PREIMESBERGER,                                CASE NO. 1:19-CV-1441 AWI SAB
 6                          Plaintiff
                                                         ORDER VACATING JUNE 8, 2020
 7                  v.                                   HEARING AND ORDER ON MOTION
                                                         TO FILE A SUR-REPLY
 8   UNITED STATES,
 9                          Defendant                    (Doc. No. 13)
10

11

12         Currently pending before the Court is Plaintiff’s motion to file a sur-reply to Defendant’s
13 motion to dismiss. See Doc. No. 13. Attached to the motion to file a sur-reply is the proposed

14 sur-reply. Hearing on this motion is currently set for June 8, 2020. To date, the United States has

15 not responded to Preimesberger’s motion. The Court views the lack of a response as tantamount

16 to a non-opposition. In the absence of an opposition, the Court will vacate the June 8 hearing,

17 grant the motion to file a sur-reply, and permit the United States to respond.

18

19         Accordingly, IT IS HEREBY ORDERED that:
20 1.      The June 8, 2020 hearing is VACATED;
21 2.      Plaintiff’s motion to file a sur-reply (Doc. No. 13) is GRANTED and Plaintiff’s proposed
22         sur-reply (Doc. No. 13-2) is deemed FILED; and
23 3.      No later than June 17, 2020, the United States may file a response to the sur-reply.
24
     IT IS SO ORDERED.
25

26 Dated: June 4, 2020
                                                SENIOR DISTRICT JUDGE
27

28
